Citation Nr: 0831671	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  02-19 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a heart disorder, 
to include hypertension (HTN).

3.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kurt P. Leffler, Attorney At 
Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to May 
1946.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from June 2002, April 2003, and November 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  In a December 2006 
decision, the Board relevantly denied the claims of 
entitlement to service connection for PTSD and a heart 
disorder, to include HTN, as well as a claim for TDIU.  

The veteran appealed the Board's December 2006 decision to 
the United States Court of Appeals for Veterans Claims 
(Court) and in an Order dated in March 2008, the Court 
ordered that the motion for remand be granted and remanded 
the part of the Board's decision denying service connection 
for PTSD, a heart disorder to include HTN and a TDIU for 
proceedings consistent with the Joint Motion for Remand 
(Joint Motion) filed in this case.  Although not specifically 
addressed therein, the Court Order necessarily vacated the 
Board's December 2006 decision with respect to all three 
claims adjudicated therein.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran does not currently have PTSD.

3.  Any currently diagnosed heart disorder, to include HTN, 
did not have its onset in service or within one year 
thereafter and is not etiologically linked to the veteran's 
service or any incident therein.

4.  The veteran's service-connected disabilities are 
bilateral hearing loss, rated 10 percent disabling; tinnitus, 
rated as 10 percent disabling; and malaria, rated as 
noncompensably disabling.  The combined evaluation is 20 
percent.  

5.  The evidence of record does not show that the veteran's 
service-connected disabilities cause him to be unable to 
secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.384 (2007).

2.  A heart disorder was neither incurred in nor aggravated 
by active military service; and this condition cannot be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  The criteria for the assignment of TDIU due to service-
connected disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the veteran is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In reviewing the veteran's claims of entitlement to service 
connection for PTSD and a heart disorder, to include HTN, as 
well as his claim for TDIU, the Board observes that the RO 
issued VCAA notices to the veteran in November 2001, July 
2003, June 2004, May 2005, September 2005 and March 2006 
letters which informed him of the evidence generally needed 
to support claims of entitlement to service connection; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claims.  The September 2005 letter 
informed him of the evidence generally needed to support his 
claim for TDIU; what actions he needed to undertake; and how 
the VA would assist him in developing his claim.  The March 
2006 letter informed him of the evidence needed for the 
assignment of evaluations and effective dates for initial 
awards of service connection.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The November 2001 VCAA notice was 
issued prior to the June 2002 and April 2003 rating decisions 
denying service connection for PTSD and for a heart condition 
respectively.  The September 2005 VCAA notice was issued 
prior to the November 2005 rating decision denying TDIU.  
Thus, the Board concludes that the RO provided appropriate 
notice of the information or evidence needed in order to 
substantiate the claims prior to the initial decisions.  In 
view of this, the Board finds that VA's duty to notify has 
been fully satisfied with respect to these claims.

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service medical 
records are of record.  Also VA medical examination reports 
and VA treatment records are of record, as well as private 
evaluation reports and treatment records and were reviewed by 
both the RO and the Board in connection with the veteran's 
claims.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

PTSD

The veteran alleges that he currently has PTSD as a result of 
inservice stressors he experienced during World War II.  

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (as amended by 64 Fed. Reg. 32,807-32,808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).

The Board has a duty to analyze the credibility and probative 
value of the evidence of record.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In this case, the overwhelming preponderance of the evidence 
of record does not demonstrate that the veteran currently 
suffers from PTSD.  VA treatment records dating from October 
1999 to April 2006, show the veteran initially sought 
treatment for complaints of depression in June 1999.  The 
October 1999 initial mental health clinic evaluation notes 
the veteran's stated history of depression with an initial 
onset 5 years before.  The assessment was major depressive 
disorder.  Subsequent treatment records show ongoing 
treatment for diagnosed depression.  There are no treatment 
records indicating the veteran was ever treated for diagnosed 
PTSD.

Likewise, the Board finds that the private January 2004 
psychological evaluation and June 2005 VA psychiatric 
examination report, both specifically finding the veteran did 
not meet the criteria for a PTSD diagnosis, are more 
probative on the question of proper psychiatric diagnosis 
than the May 2001 and April 2004 private psychological 
evaluations which diagnosed PTSD.  In this regard, the Board 
finds that the medical opinions against a PTSD diagnosis are 
more persuasive as they both indicate that the veteran's 
records were reviewed in conjunction with the examination.  
The January 2004 private examiner also noted that he 
conducted a telephone consultation with the veteran's 
treating VA physician.  Moreover, the June 2005 VA examiner 
included a detailed analysis of all of the evidence of 
record, including the May 2001 private psychologist's 
favorable opinion.  Both examiners offered rational bases for 
their conclusions.  Both examination reports were completed 
with consideration of the veteran's combat history and his 
past and present social and psychiatric status in all the 
assessments.  Both examiners specifically noted that the 
veteran's medical records had been reviewed and the June 2005 
VA examiner noted that veteran's claims files had also been 
reviewed.  Both examiners also specifically found that the 
veteran had PTSD symptoms, but did not meet the full criteria 
to support a formal diagnosis of PTSD.  In contrast, a review 
of the May 2001 and April 2004 evaluations reveals no 
evidence that the examiners had access to the veteran's 
service or treatment records.  There is no acknowledgment of 
the veteran's ongoing treatment for diagnosed major 
depression since 1999 or any differentiation of possible PTSD 
symptoms from those of his diagnosed major depression.  As 
such, the Board is free to favor one medical opinion over 
another when the reasons for doing so are adequately 
explained.  See Evans v. West, 12 Vet. App. 22, 26 (1998); 
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 845 
(Fed. Cir. 1999) (unpublished decision), cert. denied 120 
S.Ct.1251 (2000) (it is not error for the Board to value one 
medical opinion over another, so long as a rationale basis 
for doing so is given).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  Thus, 
service connection for PTSD must be denied on this basis 
alone.

In the March 2008 Joint Motion discussed above, the parties 
stated that the Board's decision lacked an adequate statement 
of reasons and bases because the Board did not weigh the 
credibility and probative value of the appellant's hearing 
testimony  and did not assign probative value to his 
statements or testimony.  Initially, the Board notes that the 
veteran did not request and was not afforded a hearing at any 
time during the pendency of his appeal.  The veteran's 
written statement have been carefully reviewed and 
considered.  

The Board finds the veteran's statements regarding his 
alleged stressors to be credible as he is competent to give 
evidence about what he experienced.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Moreover, at least one of his alleged stressors has been 
independently verified.  The Board has also considered the 
statements of the veteran to the effect that he has PTSD as a 
result of his inservice stressors.  Lay statements may serve 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, PTSD is not a 
disorder of such nature that it is subject to lay-observable 
events, and the veteran, as a lay person, not trained or 
educated in medicine, is not competent to offer medical nexus 
opinions as to whether he currently has PTSD as a result of 
his service and such statements are of little probative 
value.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
for the reasons noted above, the Board concludes that the 
preponderance of the evidence is against the claim in this 
case, and service connection for PTSD must be denied.  38 
U.S.C.A. § 5107(b).  

A Heart Disorder To Include Hypertension

The veteran claims that his currently diagnosed heart 
disorder, variously diagnosed as congestive heart failure 
(CHF), mitral valve replacement and coronary artery disease 
(CAD) is a result of his inservice incurrence of catarrhal 
fever.  Alternatively, he claims that his currently diagnosed 
heart disorder is a result of tuberculosis, which had its 
initial onset during his military service.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including cardiovascular disease and HTN).

Initially, the Board finds that the evidence of record does 
not show that the veteran suffered from HTN during service or 
within a year following his discharge from service.  In fact, 
although an April 2005 private treatment record shows a 
diagnosis of HTN, the June 2005 VA cardiology examination 
report specifically notes that there was no evidence of 
underlying HTN at the time of the examination.  In any event, 
assuming without conceding that the veteran currently has 
HTN, there is no competent medical opinion of record 
etiologically linking his HTN to his service or any incident 
therein.

A review of the evidence of record further reveals that the 
veteran was not diagnosed with any heart disorder or disease 
until some time in the late 1980's, more than 40 years after 
his discharge from service.  The Board finds this gap in time 
significant, and it weighs against the existence of a link 
between the veteran's disease and his time in service.  Cf. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding, in an aggravation context, that the Board may 
consider a prolonged period without medical complaint when 
deciding a claim).  Moreover, while May 2001 and April 2002 
evaluations from one of the veteran's private treating 
physicians indicate that there is a plausible etiological 
link between the veteran's current valvular abnormality and 
his documented inservice treatment for diagnosed catarrhal 
fever in April 1944, the Board finds more probative the June 
2005 VA cardiac examiner's opinion that the veteran's mitral 
valve regurgitation is secondary to the aging process and not 
secondary to his service.  In this respect, the Board notes 
that the June 2005 examination report is based on a review of 
the veteran's claims files and VA treatment records, as well 
as examination of the veteran.  It is also more persuasive as 
it includes a detailed analysis and offers a rational basis 
for its conclusions, specifically addressing catarrhal fever.  
In contrast, it appears that the veteran's private physician 
based his opinion largely on the veteran's stated history and 
review of limited service medical records.  

Regarding the veteran's assertions that his current heart 
disorder is the result of tuberculosis contracted in service, 
the Board notes that the December 2006 decision denied 
service connection for residuals of tuberculosis and that the 
veteran has withdrawn his appeal of this issue.  Therefore, 
as service connection is not granted for residuals of 
tuberculosis, the Board need not address whether service 
connection is warranted for a heart disorder, to include HTN, 
as secondary to tuberculosis.

As noted previously, as a lay person, the veteran is not 
considered competent to offer an opinion as to matters 
requiring specialized knowledge.  Grottveit, supra.; 
Espiritu, supra.  Under the circumstances, for the reasons 
noted above, the Board concludes that the preponderance of 
the evidence is against the claim in this case, and service 
connection for a heart disorder, to include HTN, must be 
denied.  38 U.S.C.A. § 5107(b).  

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2005).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a).  All veterans who are shown to be unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

As noted above, the veteran's service-connected disabilities 
are bilateral hearing loss, rated 10 percent disabling; 
tinnitus, rated as 10 percent disabling; and malaria, rated 
noncompensably disabling.  The combined evaluation is 20 
percent.  Thus, his service-connected disabilities do not 
meet the schedular criteria for a TDIU rating (i.e. that a 
veteran must have one service-connected disability rated at 
60 percent or higher or two or more service-connected 
disabilities, with one disability rated at 40 percent or 
higher, with a combined rating of 70 percent or higher).  As 
such, the criteria for a total rating under the provisions of 
38 C.F.R. § 4.16(a) are not met.  

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service-
connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
rating enunciated in 38 C.F.R. § 4.16(a), as here, an 
extraschedular rating is for consideration where the veteran 
is unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b).  Therefore, the Board must evaluate 
whether there are circumstances in the veteran's case, apart 
from any non-service-connected condition and advancing age, 
which would justify a total rating based upon individual 
unemployability, due solely to the veteran's service-
connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

After carefully reviewing the evidence of record, the Board 
concludes that the preponderance of the evidence does not 
demonstrate that the veteran's service-connected 
disabilities, when considered in association with his 
educational attainment and occupational background, render 
him unable to secure or follow a substantially gainful 
occupation.  In this regard, the Board notes that although 
the August 2004 private examiner opined that the veteran's 
functional capacity was significantly limited by his COPD and 
that he would not be capable of maintaining substantial 
gainful employment at his age, there is no medical evidence 
of record indicating that the veteran would be completely 
precluded from employment as a result of his service-
connected disabilities alone.  This is especially true in 
light of the assigned ratings of 10, 10 and 0 percent for his 
service-connected hearing loss, tinnitus and malaria 
disabilities, respectively.  The Board finds the record does 
not demonstrate that the veteran's service-connected 
disabilities alone, without consideration of his non-service-
connected disabilities, are of such severity as to solely 
preclude his participation in all forms of substantially 
gainful employment.  Accordingly, a total disability rating 
based upon individual unemployability due to service-
connected disabilities under the provisions of 38 C.F.R. 
§ 4.16(b) is not warranted.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55- 
57 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for a heart disorder is denied.

Entitlement to a TDIU is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


